UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6460


JASON MITCHELL,

                  Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF PRISONS;
MONONGALIA   GENERAL   HOSPITAL;   ROGER   KING;   GREENWALD;
ANTENELLI; WATSON; BRIMSON; ODDO; KAMICAR; KERN; HAGGERTY,

                  Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cv-00195-IMK-JES)


Submitted:   July 27, 2010                  Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jason Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason   Mitchell    appeals    the   district   court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his complaint, which was properly construed as one

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.            Mitchell v. United

States, No. 1:08-cv-00195-IMK-JES (N.D.W. Va. Mar. 11, 2010).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2